Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s incorporation of the subject matter of Claim 11 into Claim 10, and subsequent cancellation of Claim 11 is acknowledged.
Applicant’s arguments, see pages 10-13, filed 1 June 2022, with respect to the rejection of claim 10 under 35 U.S.C. 103 in view of KR ‘417 and Gu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO ‘813.
Applicant argues that the combination of KR ‘417 and Gu fails to teach or disclose the invention recited by instant Claim 10, as amended. As amended, Claim 10 requires one cardo-based resin according to Formulas 3 to 4 and one cardo-based resin according to Formulas 5 to 6. Formulas 1 to 2 are no longer recited in instant Claim 10, per Applicant’s amendment. Applicant argues that KR ‘417 only discloses cardo-based resins having repeat units represented by Formulas 1 to 2 of the instant application. The Examiner agrees that KR ‘417 only teaches cardo-based resins according to these formulas. Applicant also argues that Gu fails to teach or disclose any of Formulas 3 to 6, which the Examiner also agrees with. For these reasons, the previously issued rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over KR ‘417 in view of Gu is withdrawn. However, a new rejection is presented under 35 U.S.C. 103 as being unpatentable over WO ‘813 in view of Gu, as explained below.
Applicant's arguments filed 1 June 2022, in regards to the rejection of Claim 11, have been fully considered but they are not persuasive. The limitations of Claim 11 have been incorporated into Claim 10, per Applicant’s amendment. Applicant argues that KR ‘417 and WO ‘813 both fail to teach or disclose the cardo-based resin repeating units represented by Formulas 3 to 4 of the instant application. The Examiner agrees that KR ‘417 does not teach these structures. However, the Examiner believes WO ‘813 does teach a structure equivalent to one of Formulas 3 to 4 and cites Formulas 7 and 9 of WO ‘813, as shown below.

    PNG
    media_image1.png
    199
    335
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    193
    152
    media_image2.png
    Greyscale

In Formula 7, R2 and R2’ each can represent a hydrogen atom and X can represent an oxygen atom (see paragraph 0054 of the English translation of WO ‘813). As stated in paragraph 0071 of the English translation of WO ‘813, the binder resin is formed by the polymerization of the monomer represented by Formula 7 and the carboxylic acid dianhydride represented by Formula 9. This polymerization reaction would be expected to form a polymer having a structure such as the one presented in Formula 3 of the instant application. Further, R3 and R3’ may have a sulfur group (see paragraph 0060 of the English translation of WO ‘813), which would allow the same base structure to form a compound such as the one presented as Formula 5 of the instant application. For these reasons, Applicant’s argument that WO ‘813 does not teach or disclose one of Formulas 3 to 4 is not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017057813 A1 (English translation, hereby referred to as WO ‘813) in view of US 20160011506 A1 (hereby referred to as Gu).
Regarding Claim 10, WO ‘813 discloses a photosensitive resin composition (paragraph 0001) comprising an alkali-soluble resin (paragraph 00139) including a cardo-based binder resin having a specific repeating unit (paragraph 0035). Specifically, WO ‘813 teaches a monomer that is polymerized with an acid dianhyride to form binder resins that would have repeat units represented by Formulas 3 and 5 of the instant application (see Formulas 7 and 9 of WO ‘813, original document). However, WO ‘813 does not teach the inclusion of quantum dots in the resin composition to make the resin self-emissive. Gu discloses a photosensitive resin composition that includes quantum dots dispersed in the photosensitive resin composition (Gu, paragraph 0006). WO ‘813 and Gu are analogous art because both references pertain to photosensitive resin compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include quantum dots, as taught by Gu, in the photosensitive resin composition disclosed by WO ‘813 because quantum dots have excellent optical properties, such as high quantum yield and high photochemical stability (see Gu, paragraph 0003). Additionally, the inclusion of quantum dots would make the photosensitive composition described in WO ‘813 become a self-emissive resin composition.
Regarding Claim 12, WO ‘813 discloses that the photosensitive resin composition further comprises a photopolymerizable compound, a photopolymerization initiator, and a solvent (paragraph 0088-0089).
Regarding Claim 13, WO ‘813 discloses the composition of the components within the composition in paragraph 0026 of the English translation. For every 100 parts by weight of binder resin, 1 to 20 parts by weight photoinitiator, 0.01 to 5 parts by weight surfactant, 0 to 10 parts by weight of an adhesion promoter, and 5 to 80% solvent is added.
Regarding Claims 17 and 18, WO ‘813 discloses a substrate comprising a resin curing pattern formed from the photosensitive composition (paragraph 0029) and an image display device comprising the photocured pattern, which includes a color filter made from the photosensitive resin composition (paragraph 00137).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017057813 A1 (hereby referred to as WO ‘813) in view of US 20160011506 A1 (hereby referred to as Gu) as applied to claim 12 above, and further in view of US 4495276 A (hereby referred to as Takimoto).
Regarding Claims 14 and 15, WO ‘813 (when modified with the teachings of Gu, as described above) teaches a self-emissive photosensitive resin composition comprising a cardo-based binder resin and further comprising photopolymerizable compounds, photopolymerization initiators, and solvents. However, WO ‘813 and Gu do not disclose that the composition comprises scattering particles. Takimoto teaches photosensitive materials wherein crystalline metal oxides are dispersed in a binder resin (Takimoto, Col. 3 Line 6-31). Specifically, Takimoto teaches the use of ZnO, TiO2, SnO2, Al2O3, In2O3, SiO2, ZrO2, MgO, BaO, and MoO3 as the dispersed metal oxides (Col. 3 Line 35-50). In some embodiments taught by Takimoto, hetero atoms are contained in the metal oxides, including Al, In, Nb, Ta, Sb, Nb, and halogen atoms (Col. 3 Line 35-50). WO ‘813, Gu, and Takimoto are analogous art because the references relate to photosensitive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to add the metal oxides taught by Takimoto to the photosensitive resin composition disclosed by WO ‘813 (modified to include the teachings of Gu, as described above) because the metal oxides provide excellent antistatic properties (see Takimoto Col. 3 Line 20-31), resulting in fewer defects after development (see Takimoto, Col. 1 Line 13-35). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable WO 2017057813 A1 (hereby referred to as WO ‘813) in view of US 20160011506 A1 (hereby referred to as Gu) as applied to claim 10 above, and further in view of US 20120161088 A (hereby referred to as Choi).
Regarding Claim 16, WO ‘813 and Gu are silent in regards to the cardo-based binder resin being used in the photosensitive resin composition with an acrylic binder resin. Choi teaches a photosensitive resin composition wherein the binder resin comprises a cardo-based resin, an acrylic-based resin, or a combination thereof (Choi, paragraph 0078). WO ‘813, Gu, and Choi are analogous art because the references relate to photosensitive resin compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an acrylic binder resin with a cardo-based binder resin, as taught by Choi, in the photosensitive resin composition disclosed by WO ‘813 (modified to include the teachings of Gu, as described above) because the combination of a cardo-based and acrylic-basic binder resin can exhibit excellent developability and may provide a color filter pattern having excellent pattern-forming ability while inhibiting undercut generation (see Choi, paragraph 0100).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/28/2022